Name: Council Directive 2013/64/EU of 17Ã December 2013 amending Council Directives 91/271/EEC and 1999/74/EC, and Directives 2000/60/EC, 2006/7/EC, 2006/25/EC and 2011/24/EU of the European Parliament and of the Council, following the amendment of the status of Mayotte with regard to the European Union
 Type: Directive
 Subject Matter: Africa;  regions and regional policy;  Europe;  health;  environmental policy;  agricultural activity;  organisation of work and working conditions
 Date Published: 2013-12-28

 28.12.2013 EN Official Journal of the European Union L 353/8 COUNCIL DIRECTIVE 2013/64/EU of 17 December 2013 amending Council Directives 91/271/EEC and 1999/74/EC, and Directives 2000/60/EC, 2006/7/EC, 2006/25/EC and 2011/24/EU of the European Parliament and of the Council, following the amendment of the status of Mayotte with regard to the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 349 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to opinion of the European Parliament (1), Having regard to the opinion of European Economic and Social Committee (2), After consulting the Committee of the Regions, Acting in accordance with a special legislative procedure, Whereas: (1) By European Council Decision 2012/419/EU (3), the European Council decided to amend the status of Mayotte with regard to the Union with effect from 1 January 2014. From that date, Mayotte will cease to be an overseas country or territory and will become an outermost region of the Union within the meaning of Article 349 and Article 355(1) of the Treaty on the Functioning of the European Union (TFEU) (hereinafter Mayotte). Following this amendment of the legal status of Mayotte, Union law will apply to Mayotte from 1 January 2014. Taking account of the particular structural social and economic situation of Mayotte, certain specific measures should be provided for in a number of areas. (2) It is appropriate to take account of the particular situation in Mayotte as regards the state of the environment, which needs to be considerably improved for it to comply with environmental objectives laid down by Union law, and for which additional time is needed. Specific measures in order to gradually improve the environment should be adopted within specific time-limits. (3) In order to comply with the requirements of Council Directive 91/271/EEC (4), measures need to be taken in Mayotte to ensure that agglomerations are provided with collecting systems for urban waste water. Such measures call for infrastructure works that should follow appropriate administrative and planning procedures and, furthermore, require the establishment of systems for measuring and monitoring urban waste water discharges. Due to the specific structural and economic situation of Mayotte, a sufficient period of time should be granted to France to allow those requirements to be met. (4) In the field of agriculture, as regards Council Directive 1999/74/EC (5), it is noted that, in Mayotte, laying hens are reared in unenriched cages. In view of the considerable investment and preparatory work required to replace unenriched cages by enriched cages or alternative systems, it is necessary to postpone the prohibition of using unenriched cages for a period of up to 48 months from 1 January 2014. In order to prevent distortions of competition, eggs derived from establishments using unenriched cages should be marketed only on the local market of Mayotte. In order to facilitate the necessary controls, eggs produced in unenriched cages should bear a special mark. (5) In respect of Directive 2000/60/EC of the European Parliament and of the Council (6), the proper implementation of that Directive as regards river basin management plans requires that France adopts and implements management plans containing technical and administrative measures to achieve good water status for, and to prevent the deterioration of, all bodies of surface waters. Due to the specific structural and economic situation of the new outermost region of Mayotte, a sufficient period of time should be granted for the adoption and implementation of such measures. (6) In respect of Directive 2006/7/EC of the European Parliament and of the Council (7), the current state of surface waters in Mayotte needs to be considerably improved for them to comply with the requirements of that Directive. The quality of bathing waters depends directly upon urban waste water treatment, and the provisions of Directive 2006/7/EC may only be complied with progressively once agglomerations that affect the quality of urban waste waters comply with the requirements of Directive 91/271/EEC. Therefore, specific time-limits need to be adopted in order to allow France to meet the Union standards as regards bathing water quality in Mayotte as a new outermost region and due to its special social and economic situation. (7) In the area of social policy, account should be taken of the difficulties to comply with Directive 2006/25/EC of the European Parliament and of the Council (8) in Mayotte as of 1 January 2014. Due to its prevailing special social and economic situation, there are no technical facilities available in Mayotte for the implementation of measures necessary to comply with that Directive in the field of artificial optical radiation. Therefore, it is appropriate to grant a derogation to France from certain provisions of that Directive until 31 December 2017, provided that such facilities are not available in Mayotte and without prejudice to the general principles of protection and prevention in the area of health and safety of workers. (8) In order to guarantee a high level of protection of the health and safety of workers at work, consultation with the social partners should be ensured, the risks resulting from the derogation should be reduced to a minimum and the workers concerned should benefit from reinforced health surveillance. It is important to reduce the duration of the derogation as much as possible. Therefore, the national derogating measures should be reviewed every year and should be withdrawn as soon as the circumstances justifying them no longer subsist. (9) In respect of Directive 2011/24/EU of the European Parliament and of the Council (9), its transposition requires a number of adaptations to ensure continuity of care and information to patients. It is therefore appropriate to grant France an additional period of 30 months from 1 January 2014 to bring into force the provisions necessary to comply with that Directive in respect of Mayotte. (10) Directives 91/271/EEC, 1999/74/EC, 2000/60/EC, 2006/7/EC, 2006/25/EC and 2011/24/EU should therefore be amended accordingly, HAS ADOPTED THIS DIRECTIVE: Article 1 Amendments to Directive 91/271/EEC Directive 91/271/EEC is amended as follows: (1) In Article 3, the following paragraph is inserted: (1a) By way of derogation from the first and second subparagraphs of paragraph 1, in respect of Mayotte as an outermost region within the meaning of Article 349 of the Treaty on the Functioning of the European Union (hereinafter Mayotte ), France shall ensure that all agglomerations are provided with collecting systems for urban waste water:  by 31 December 2020 at the latest for agglomerations of more than 10 000 p.e., which will cover at least 70 % of the load generated in Mayotte;  by 31 December 2027 at the latest for agglomerations of more than 2 000 p.e.. (2) In Article 4, the following paragraph is inserted: (1a) By way of derogation from paragraph 1, in respect of Mayotte, France shall ensure that urban waste water entering collecting systems is, before discharge, subject to secondary treatment or an equivalent treatment:  by 31 December 2020 at the latest for agglomerations of more than 15 000 p.e., which, along with the agglomerations referred to in Article 5 (2a), will cover at least 70 % of the load generated in Mayotte;  by 31 December 2027 at the latest for agglomerations of more than 2 000 p.e.. (3) In Article 5 the following paragraph is added: (2a) By way of derogation from paragraph 2, in respect of Mayotte, France shall ensure that urban waste water entering collecting systems shall before discharge into sensitive areas be subject to more stringent treatment than that described in Article 4 by 31 December 2020 at the latest for agglomerations of more than 10 000 p.e., which, along with the agglomerations referred to in Article 4(1a), will cover at least 70 % of the load generated in Mayotte.. (4) In Article 7, the following paragraph is added: By way of derogation from the first paragraph, in respect of Mayotte, the time limit defined therein shall be 31 December 2027.. (5) Article 17 is amended as follows: (a) In paragraph 1, the following subparagraph is added: By way of derogation from the first subparagraph, in respect of Mayotte, France shall establish a programme for the implementation of this Directive by 30 June 2014.. (b) In paragraph 2, the following subparagraph is added: By way of derogation from the first subparagraph, in respect of Mayotte, France shall provide the Commission with information on the programme by 31 December 2014.. Article 2 Amendment to Directive 1999/74/EC In Article 5 of Directive 1999/74/EC, the following paragraph is added: 3. By way of derogation from paragraph 2, in Mayotte as an outermost region within the meaning of Article 349 of the Treaty on the Functioning of the European Union (hereinafter Mayotte ), laying hens may continue to be reared in cages as referred to in this Chapter until 31 December 2017. From 1 January 2014, no cages as referred to in this Chapter may be built or brought into service for the first time in Mayotte. Eggs derived from establishments rearing laying hens in cages as referred to in this Chapter shall only be placed on the local market of Mayotte. Those eggs and their packs shall be clearly identified with a special mark, so as to allow the necessary controls. A clear description of this special mark shall be communicated to the Commission by 1 January 2014.. Article 3 Amendments to Directive 2000/60/EC Directive 2000/60/EC is hereby amended as follows: (1) Article 4 is amended as follows: (a) in paragraph 1, the following subparagraph is added: As regards Mayotte as an outermost region within the meaning of Article 349 of the Treaty on the Functioning of the European Union (hereinafter Mayotte ), the time limit referred to in points (a)(ii), (a)(iii), (b)(ii) and (c) shall be 22 December 2021.. (b) in paragraph 4, the introductory sentence is replaced by the following: The time limits laid down in paragraph 1 may be extended for the purposes of phased achievement of the objectives for bodies of water, provided that no further deterioration occurs in the status of the affected body of water when all the following conditions are met:. (2) Article 11 is amended as follows: (a) in paragraph 7, the following subparagraph is added: As regards Mayotte, the time limits referred to in the first subparagraph shall be 22 December 2015 and 22 December 2018, respectively.. (b) in paragraph 8, the following subparagraph is added: As regards Mayotte, the time limit referred to in the first subparagraph shall be 22 December 2021.. (3) Article 13 is amended as follows: (a) in paragraph 6, the following subparagraph is added: As regards Mayotte, the time limit referred to in the first subparagraph shall be 22 December 2015.. (b) in paragraph 7, the following subparagraph is added: As regards Mayotte, the time limit referred to in the first subparagraph shall be 22 December 2021.. Article 4 Amendments to Directive 2006/7/EC Directive 2006/7/EC is hereby amended as follows: (1) Article 5 is amended as follows: (a) in paragraph 2, the following subparagraph is added: As regards Mayotte as an outermost region within the meaning of Article 349 of the Treaty on the Functioning of the European Union (hereinafter Mayotte ), the time limit referred to in the first subparagraph shall be 31 December 2019.. (b) in paragraph 3, the following subparagraph is added: As regards Mayotte, the time limit referred to in the first subparagraph shall be 31 December 2031.. (2) In Article 6(1), the following subparagraph is added: As regards Mayotte, the time limit referred to in the first subparagraph shall be 30 June 2015.. (3) In Article 13(2), the following subparagraph is added: As regards Mayotte, the time limit referred to in the first subparagraph shall be 30 June 2014.. Article 5 Amendment to Directive 2006/25/EC In Directive 2006/25/EC, the following Article is added: Article 14a 1. Without prejudice to the general principles of protection and prevention in the area of health and safety of workers, France may, until 31 December 2017, derogate from the application of the provisions necessary to comply with this Directive in Mayotte as an outermost region within the meaning of Article 349 of the Treaty on the Functioning of the European Union (hereinafter Mayotte ), provided that such application requires specific technical facilities that are not available in Mayotte. The first subparagraph does not apply to the obligations set out in Article 5(1) of this Directive, or to the provisions of this Directive which reflect the general principles laid down in Directive 89/391/EEC. 2. All derogations from this Directive resulting from the application of measures existing on 1 January 2014 or from the adoption of new measures shall be preceded by a consultation with the social partners in accordance with national law and practice. Such derogations shall be applied under conditions which, taking into account the particular circumstances prevailing in Mayotte, guarantee that the resulting risks for workers are reduced to a minimum and that the workers concerned benefit from reinforced health surveillance. 3. The national derogating measures shall be reviewed every year, after consultation with the social partners, and shall be withdrawn as soon as the circumstances justifying them no longer subsist.. Article 6 Amendment to Directive 2011/24/EU In Article 21 of Directive 2011/24/EU, the following paragraph is added: 3. By way of derogation from the first sentence of paragraph 1, France shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive in respect of Mayotte as an outermost region within the meaning of Article 349 TFEU by 30 June 2016.. Article 7 Transposition 1. France shall adopt and publish the laws, regulations and administrative provisions necessary to comply with this Directive as follows: (a) in respect of Articles 1(1), 1(2) and 1(3), by 31 December 2018; (b) in respect of Article 1(5), by the dates referred to in points (a) and (b) therein respectively; (c) in respect of Article 2, by 1 January 2014; (d) in respect of Article 3(1), by 31 December 2018; (e) in respect of Articles 3(2) and 3(3), by the dates referred to therein; (f) in respect of point (a) of Article 4(1), by 31 December 2018; (g) in respect of point (b) of Article 4(1), by 30 June 2021; (h) in respect of Articles 4(2) and 4(3), by the dates referred to therein; (i) in respect of Article 5, by 1 January 2014, unless France does not make use of the possibility foreseen in that Article; (j) in respect of Article 6, by 30 June 2016. France shall communicate forthwith the text of those provisions to the Commission. When France adopts those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. France shall determine how such reference is to be made. 2. France shall communicate to the Commission the text of the main provisions of national law which it adopts in the field covered by this Directive. Article 8 Entry into force This Directive shall enter into force on 1 January 2014. Article 9 Addressee This Directive is addressed to the French Republic. Done at Brussels, 17 December 2013. For the Council The President L. LINKEVIÃ IUS (1) Opinion of 12 December 2013 (not yet published in the Official Journal). (2) OJ C 341, 21.11.2013, p 97. (3) European Council Decision 2012/419/EU of 11 July 2012 amending the status of Mayotte with regard to the European Union (OJ L 204, 31.7.2012, p. 131). (4) Council Directive 91/271/EEC of 21 May 1991 concerning urban waste water treatment (OJ L 135, 30.5.1991, p. 40). (5) Council Directive 1999/74/EC of 19 July 1999 laying down minimum standards for the protection of laying hens (OJ L 203, 3.8.1999, p. 53). (6) Directive 2000/60/EC of the European Parliament and of the Council of 23 October 2000 establishing a framework for Community action in the field of water policy (OJ L 327, 22.12.2000, p. 1). (7) Directive 2006/7/EC of the European Parliament and of the Council of 15 February 2006 concerning the management of bathing water quality and repealing Directive 76/160/EEC (OJ L 64, 4.3.2006, p. 37.) (8) Directive 2006/25/EC of the European Parliament and of the Council of 5 April 2006 on the minimum health and safety requirements regarding the exposure of workers to risks arising from physical agents (artificial optical radiation) (19th individual Directive within the meaning of Article 16(1) of Directive 89/391/EEC) (OJ L 114, 27.4.2006, p. 38). (9) Directive 2011/24/EU of the European Parliament and of the Council of 9 March 2011 on the application of patients' rights in cross-border healthcare (OJ L 88, 4.4.2011, p. 45).